Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palin et al (US Patent Application Pub. No. 2013/0331031 A1) hereinafter Palin 
Regarding claims 1 and 6, Palin teaches: 
A method for wirelessly linking a speaker hub with at least one speaker, comprising: broadcasting by the speaker hub a set of discovery communications; (see Fig.1A and ¶ [0001],[0231],[0019], Palin shows a system that relates to wireless short-range communication, which includes a Bluetooth-enabled mobile player device and a Bluetooth-enabled speaker, wherein the wireless communication connection is one of a Bluetooth connection or an IEEE 802.11 connection (wirelessly linking a speaker hub with at least one speaker), [0058] shows a device discovery phase, with a first device broadcasting one or more wireless device discovery messages to one or more wireless devices (broadcasting by the speaker hub a set of discovery communications)
receiving by the speaker hub at least one discovery response from the at least one speaker; (see Fig.1B and ¶ [0059], Palin shows the first device receiving from the receiving by the speaker hub at least one discovery response)
determining by the speaker hub a speaker identity of the at least one speaker from the received discovery response; and (see ¶ [0011],[0013], Palin shows establishing, by the apparatus, the wireless communication connection with the selected wireless device, the selected wireless device being one of the one or more responding wireless devices, and storing an identity of the wireless communication connection after selecting the one of the one or more responding wireless devices, to enable identifying the wireless communication connection of the selected wireless device (a speaker identity of the at least one speaker from the received discovery response)
establishing a wireless data link between the speaker hub and the at least one speaker for audio output for the at least one speaker. (see ¶ [0231], Palin shows a user may transmit audio streaming from a Bluetooth-enabled mobile player device into a Bluetooth-enabled speaker using the Advanced Audio Distribution Profile that defines how audio is streamed from one device to another over a Bluetooth connection (audio output for the at least one speaker)

Regarding claims 2 and 7, Palin teaches the method and system of claims 1 and 6 
The method of claim 1, further comprising: generating an audio output communication for the at least one speaker based on the determined identity; and transmitting the audio output communication to the at least one speaker over the established wireless data link (see ¶ [0011],[0013],[0231], Palin shows establishing, by the apparatus, the wireless communication connection with the selected wireless device, and storing an identity of the wireless communication connection to enable identifying the wireless communication connection of the selected wireless device (audio output communication for the at least one speaker based on the determined identity), and the user may transmit audio streaming from a Bluetooth-enabled mobile player device into a Bluetooth-enabled speaker (transmitting the audio output communication)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Palin, in view of Noah (US Patent Application Pub. No. 2015/0098596 A1). 
Regarding claims 3 and 8, Palin teaches the method and system of claims 1 and 6.
Palin shows:
The method of claim 1, further comprising: based on the received discovery response (see ¶ [0201], Palin shows after the discovery phase has been completed, the first device exchanges wireless communication messages, such as data, music, video, and the like, with the second wireless device (based on the received discovery response)
Palin does not explicitly show:
determining a task of the at least one speaker 
Noah shows:
determining a task of the at least one speaker (see Fig. 1 and [0002],[0003], Noah shows a system for wireless speaker installation and optimization by assigning the correct audio channel to each wireless speaker, [0021] shows installing the wireless speaker array in a single room, with the center speaker located in front of a display device, and other wireless speakers are positioned around the room in one of the industry recognized surround sound configurations, [0016],[0017] shows assigning the correct audio channel to each wireless speaker (determining a task of the at least one speaker) using a "chime" sound with multiple frequency components, assuming all speakers generate the same sound pressure level from the same input signal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palin to incorporate the teaching of Noah such that the hub device sends a "chime" sound with multiple frequency components to the  wireless speakers and uses the relative volume of two speakers located at different distances to determine the positions, Doing so would provide easier installation since the system would use a "chime" sound with multiple frequency components to optimum sound balancing.

Regarding claims 4 and 9, Palin modified by Noah teaches the method and system of claims 3 and 8
Palin does not explicitly show:
The method of claim 3, wherein the task comprises a position of the at least one speaker relative to the speaker hub, a defined audio channel the at least one speaker is configured to output, or a combination thereof 
Noah shows:
The method of claim 3, wherein the task comprises a position of the at least one speaker relative to the speaker hub, a defined audio channel the at least one speaker is configured to output, or a combination thereof  (see [0021], Noah shows installing the wireless speaker array in a single room, with the center speaker located in front of a display device, and other wireless speakers are positioned around the room in one of the industry recognized surround sound configurations, [0016],[0017] shows assigning the correct audio channel to each wireless speaker (a defined audio channel the at least one speaker is configured to output) using a "chime" sound with multiple frequency components, assuming all speakers generate the same sound pressure level from the same input signal level, within a relatively small tolerance, the relative volume of two speakers located at different distances can be calculated (a position of the at least one speaker relative to the speaker hub)
.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Palin, in view of Batta et al (US Patent Application Pub. No. 2006/0268741 A1 hereinafter Batta). 
Regarding claim 5, Palin teaches claim 1.
Palin does not explicitly show:
The method of claim 1, further comprising: activating power for the speaker hub, wherein the broadcasting is performed due to the activation. 
Batta shows:
The method of claim 1, further comprising: activating power for the speaker hub, wherein the broadcasting is performed due to the activation (see Fig. 4 and [0001], Batta shows a system that relates generally to wireless local area networks, which uses a technique in which a wireless access device discovers and communicates with multiple wireless switch devices, [0020] shows when the wireless access device is powered up or reset, it broadcasts a SWITCH DISCOVER message (or sends a number of SWITCH DISCOVER messages) over the network, which informs a wireless switch device that a wireless access device is ready and available, and a wireless switch device that receives the SWITCH DISCOVER message will respond with a SWITCH OFFER message that indicates willingness on the part of the responding wireless switch to communicate with the wireless access device (activating power for the speaker hub, wherein the broadcasting is performed due to the activation)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN T BATES/
Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                                                                                                                                                                                                             
RANJAN . PANT
Examiner
Art Unit 2458 

/RP/